FILE COPY




                                COURT OF APPEALS
                                 SECOND DISTRICT           OF      TEXAS
CHIEF JUSTICE                                                                         CLERK
 TERRIE LIVINGSTON                TIM CURRY CRIMINAL JUSTICE CENTER                     DEBRA SPISAK
                                       401 W. BELKNAP, SUITE 9000
JUSTICES                             FORT WORTH, TEXAS 76196-0211                     CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                                    LISA M. WEST
  ANNE GARDNER                             TEL: (817) 884-1900
  SUE WALKER                                                                          GENERAL COUNSEL
  BILL MEIER                              FAX: (817) 884-1932                          CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                        www.txcourts.gov/2ndcoa



                                 CORRECTED LETTER
                                    July 24, 2015

   Adam K. Golden                                                Criminal District Clerk, Tarrant County
   1100 Hwy. 1807                                                Tim Curry Criminal Justice Center
   Venus, TX 76084                                               401 W. Belknap, 3rd Floor
                                                                 Fort Worth, TX 76196-0402
    Court Reporter, 432nd District Court                         * DELIVERED VIA E-MAIL *
    Tim Curry Criminal Justice Center
    401 W. Belknap                                               Debra A. Windsor
    Fort Worth, TX 76102-2000                                    Assistant District Attorney
    * DELIVERED VIA E-MAIL *                                     401 W. Belknap St.
                                                                 Fort Worth, TX 76196-0201
    Court Reporter, Criminal District Court No. 3                * DELIVERED VIA E-MAIL *
    Tim Curry Criminal Justice Center
    401 W. Belknap St.
    Fort Worth, TX 76196-0215
    * DELIVERED VIA E-MAIL *

    RE:      Court of Appeals Numbers: 02-15-00223-CV, 02-15-00224-CV,
                                       02-15-00225-CV, 02-15-00226-CV,
                                       02-15-00227-CV, 02-15-00228-CV,
                                       02-15-00233-CV, 02-15-00234-CV,
                                       02-15-00235-CV, 02-15-00236-CV
             Trial Court Case Numbers: 1293990D, 1296000D, 1293890D, 1296288D,
                                       1286758D, 1276101D, 1323790D, 1323812D,
                                       1323805D, 1323795D

    Style: Adam K. Golden
           v.
           The State of Texas

         The court has received a copy of the notices of appeal in the above cases.
    See Tex. R. App. P. 25.1(e).
                                                                           FILE COPY

02-15-00223-CV
July 24, 2015
Page 2


       We have not received a docketing statement for the above cases. See
Tex. R. App. P. 32.1. Therefore, the appellant is directed to file a docketing
statement no later than Friday, July 31, 2015, or as soon as practicable
thereafter. If you cannot file a complete docketing statement at that time for good
cause, you are directed to send a letter to the clerk explaining your reasons for
not timely filing the statement and when you expect to file the statement.

       A filing fee of $195.00 is required by appellant for EACH case above. See
Tex. R. App. P. 5 and Texas Supreme Court Order of August 16, 2013 regarding
fees to be charged in civil cases. If the $195.00 is not paid by Friday, July 31,
2015, the case is subject to DISMISSAL per Tex. R. App. P. 42.3(c).

       If you do not have a lawyer for this appeal and cannot afford one, you may
be able to obtain the assistance of a volunteer lawyer, free of charge, through a
program administered by the State Bar of Texas and the Tarrant County Bar
Association's Appellate Section. Information about this program can be found at
http://www.txcourts.gov/2ndcoa/practice-before-the-court/pro-bono.aspx or at the
Clerk's office front desk. Both appellants and appellees may request referral to
the program by completing Section X of the docketing statement, also available
at this court’s website or at the front desk. The Second Court of Appeals does
not run the program or appoint lawyers to litigants. You must therefore still
comply with all applicable deadlines until a volunteer attorney appears in this
court on your behalf.

      NOTE TO APPELLANT: At or before the time for perfecting the appeal,
you must request in writing that the official reporter prepare the reporter’s record.
The request must designate the exhibits to be included. A request to the court
reporter must also designate the portions of the proceedings to be included. You
must also file a copy of this request with the trial court clerk. See Tex. R. App. P.
34.6.

        NOTE TO PARTIES: Except for the docketing statement, all filings by the
parties, and all correspondence and rulings by the court, in this appeal will be
posted to this court’s website and will be accessible to the parties and the public
when viewing the case record via the Case Search function on this court’s
website. Upon a party’s motion showing good cause, the court may order that
filings and briefs in an appeal not be posted to the court’s website. Motions and
briefs filed with this court must redact sensitive information in accordance with
rules 9.9 and 9.10 of the Rules of Appellate Procedure and this court’s local rule
7. Tex. R. App. P. 9.9, 9.10; 2nd Tex. App. (Fort Worth) Loc. R. 7. The court
may require a document to be corrected and resubmitted if, upon screening, the
court discovers unredacted sensitive data. A party who is not represented by
counsel is not required to include his or her home address on any filing except
the docketing statement.
                                                                             FILE COPY

02-15-00223-CV
July 24, 2015
Page 3




       NOTE TO COURT REPORTER: You must file the reporter's record in this
court within 60 days after the date the judgment is signed; OR 120 days if a
timely motion for new trial is filed; OR 10 days after the notice of appeal is filed if
this is an accelerated appeal; OR 30 days after the notice of appeal is filed in a
restricted appeal. See Tex. R. App. P. 35.1. You should contact the appellant(s)
and make arrangements for receiving payment for the record. See Tex. R. App.
P. 35.3(b)(3). If you were not the court reporter in this case, or if additional court
reporters took testimony in this case, please advise the court in writing
immediately.

                                              Respectfully yours,

                                              DEBRA SPISAK, CLERK


                                              By: Rose M. Stewart, Deputy Clerk